UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

MAY 18 2001

Your letter, dated March I, 2001, addressed to Secretary Paige, U.S. Department of
Education, was referred to the Office of Special Education Programs (OSEP) for a reply.
In your letter, you indicated that you filed a formal complaint with former
Secretary Riley on April 24, 2000, stating your disagreement with decisions rendered by
the Utah State Office of Education, and you are requesting a response to that complaint.
As we told you in our letter to you dated March 4, 1997, in response to your same
complaints regarding the provision of a free appropriate public education to ~
we
believe that OSEP has exhausted all avenues that are available under our authority to
assist you. In view of the fact that i s
well over the age limit to receive special
education services under the Individuals with Disabilities Education Act (Part B), there
are no longer any means under Part B to assist
in obtaining appropriate services.
We sincerely regret that the issues raised when w a s
receiving services under Part
B were not resolved to your satisfaction. However, we strongly urge you to pursue the
postsecondary contacts that we have previously provided to you and that are able to
provide w i t h
the services she needs at this time in her life.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education
Programs
cc: Dr. Mae Taylor
Utah State Office of Education

400 MARYLAND A V E , S W WASHINGTON, DC 20202

Our mission is to e n s u r e e q u a l a c c e s s to e d u c a t e

arid to promote educational e x c e l l e n c e throughout the Natron.

